Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                March 23, 2020

The Court of Appeals hereby passes the following order:

A20A1501. JOHNNY J. UNION v. THE STATE.

      In May 2019, Johnny J. Union pled guilty to entering an automobile, for which
he was sentenced to five years of probation. On December 10, 2019, the trial court
revoked three years of Union’s probation. Thereafter, on February 7, 2020, Union
filed a pro se notice of appeal. We, however, lack jurisdiction for two reasons.
      First, an application for discretionary appeal is required to appeal orders
revoking probation. OCGA § 5-6-35 (a) (5); see Todd v. State, 236 Ga. App. 757,
758 (513 SE2d 287) (1999) (holding that where the underlying subject matter is
probation revocation, the discretionary appeal procedure applies); accord White v.
State, 233 Ga. App. 873, 874 (505 SE2d 228) (1998).
      Second, even if Union had a right of direct appeal, his notice of appeal was not
timely filed. A notice of appeal must be filed within 30 days of entry of the order
sought to be appealed. OCGA § 5-6-38 (a). The proper and timely filing of a notice
of appeal is an absolute requirement to confer jurisdiction on this Court. Rowland v.
State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995). Union’s notice of appeal, filed
59 days after the trial court’s revocation order, was untimely.
      For these reasons, we lack jurisdiction over this appeal, which is hereby
DISMISSED.
                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        03/23/2020
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.